DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 8/31/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, should be dependent on claim 17, not claim 7 as currently recited.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 15 recite “the CTS frame is a CTS-to-self frame,” and are dependent on claims 3 and 13, which recite the STA receives at least one CTS frame in response to the RTS frame.
However, the specification does not disclose that the CTS-to-self frame is received in response to an RTS frame, rather the CTS-to-self frame is transmitted instead of an RTS frame by the same station. Therefore, claimed subject matter, is not properly supported by the specification, which fails to disclose an embodiment that has a station receiving a CTS-to-self frame in response to a RTS frame.

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In view of the §112(a) rejection above, claims 5 and 15 are indefinite and unclear. It is suggested to applicant to either cancel these claims, or to amend them to not be in response to RTS frames.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 11-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US 10,917,913, hereinafter “Cariou”) in view of Damnjonovic et al. (US 2017/0111931, hereinafter “Damnjanovic”), Fang et al. (US 2015/0282043, hereinafter “ Fang”), and Gast (NPL, “802.11 Wireless Networks” – O’Reilly).

Regarding claims 1 and 11, Cariou discloses a station (STA), the STA comprising:
a processor (processors 191/181, Fig. 1); and
a transceiver (radios 114, 144, Fig. 1);
the processor and the transceiver configured to sense that the channel is busy (CCA state is busy, col. 11, lines 60 – col. 12, line 3, detect CCA states 704, Fig. 7);
the processor and the transceiver configured to sense that the channel is not busy (CCA state is idle, col. 11, ll. 60-67, detect CCA states 704, Fig. 7);
the processor and the transceiver configured to, based on whether the channel is busy or not, send a frame using the at least one of the plurality of antenna chains, wherein the frame indicates information associated with a multiple input-multiple output (MIMO) transmission to be sent by the STA (for MIMO transmission, 702, transmit RTS frames for CCA idle state, step 705, Fig. 7); and
the transceiver configured to send the MIMO transmission on the channel using the at least one of the plurality of antenna chains (transmit data streams only when CTS frame is received, 710, Fig. 7, operations in Fig. 7 performed by elements of system 100, Fig. 1, col. 20, l. 57 – col. 21, l. 5).
However,  Cariou does not expressly disclose: 
(i) wherein sensing the channel is busy uses at least one of a plurality of antenna chains to sense RF energy on the channel in a first duration, wherein the level of RF energy sensed during the first duration indicates that the channel is busy; 
(ii) wherein sensing the channel is not busy uses at least one of the plurality of antenna chains to sense RF energy on the channel in a second  duration, wherein the level of RF energy sensed during the second duration indicates that the channel is not busy; 
(iii) the busy or not busy status of the channel is based on the energy level sensed during the second time duration; 
(iv) the frame indicates timing information associated with the MIMO transmission to be sent by the STA, and sending the MIMO transmission  using the indicated timing information.

With respect to elements (i)-(iii), Damnjanovic discloses a CCA scheme in which CCA performed over selected durations, and repeated for subsequent time duration (Fig. 10, selecting CCA duration 1010, perform CCA 1015, repeating if spectrum not clear 1020, and also restarting if no collision 1030, para. 0118-0123). Thus, Damnjanovic suggests the use of evaluating if a channel is channel is busy or clear, over multiple durations corresponding to each transmission.
Fang discloses CCA-Energy detect (CCA-ED) which determines if a channel is busy if it measures signal strength over a certain level (para. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed to modify the system of Cariou to perform CCA over multiple durations, since this is suggested by the CCA system of Damnjanovic.
Furthermore, because both Cariou, Damnjanovic, and Fang all disclose CCA schemes to evaluate whether a channel is busy or not, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one CCA scheme for another, for the predictable result of using CCA-ED in the system of Cariou to determine if a channel is busy based on detected energy.
With respect to element (iv), Gast discloses RTS frames include a duration field which specifies the time needed for the frame exchange sequence after the RTS frame ends (see Also Fig. 4-14. Thus, Gast suggests that RTS frames are known to include “timing information” in the form a duration field, and that station sending the RTS will use the amount of time specified in the RTS to transmit the data frame.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to specify that the RTS frame sent in Cariou includes timing information associated with a transmission, since Gast suggests that RTS frames are known to include timing information in the form of a duration filed, which specify the time necessary to perform the frame exchange sequence including the actual data frame.

Regarding claims 2 and 12, Cariou further discloses the frame is a request-to-send (RTS) frame (transmit RTS frame, 705, Fig. 7).

Regarding claims 3 and 13, Gast further discloses the processor and the transceiver configured to receive, in response to the RTS frame, at least one clear-to-send (CTS) frame, wherein the MIMO transmission is sent at least an interframe space after the at least one received CTS frame (RTS, SIFS, CTS, SIFS, frame transmission, Fig. 4-14).

Regarding claims 6 and 16,  Damnjanovic and Fang further disclose the processor and the transceiver configured to detect signals on the channel in the first time duration and in the second time duration, wherein a signal strength of at least one signal detected in the first time duration indicates that the channel is busy, and wherein a signal strength of at least one signal detected in the second time duration indicates that the channel is not busy (Damnjanovic discloses a CCA performed on different durations, Fig. 10, selecting CCA duration 1010, perform CCA 1015, repeating if spectrum not clear 1020, and also restarting if no collision 1030, para. 0118-0123; and Fang discloses CCA-Energy detect (CCA-ED) which determines if a channel is busy if it measures signal strength over a certain level para. 0042-0044).

Claim(s) 5 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US 10,917,913, hereinafter “Cariou”) in view of Damnjonovic et al. (US 2017/0111931, hereinafter “Damnjanovic”), Fang et al. (US 2015/0282043, hereinafter “ Fang”), and Gast (NPL, “802.11 Wireless Networks” – O’Reilly) as applied to claims 1 and 11 above, and further in view of Tanaka et al. (US 2019/0045455, hereinafter “Tanaka”).
Regarding claims 5 and 15, Cariou further discloses the MIMO transmission is a multi-user (MU) MIMO transmission (col. 11, ll. 48-59).
However, Cariou, Damnjonovic, Fang, and Gast do not expressly disclose the CTS frame is a CTS-to-Self frame.
Tanaka discloses that multiple embodiments for transmission and reception of frames, including a traditional RTS-CTS-DATA exchange (Fig. 4), as well as a simplified CTS-to-self frame -  Data exchange (Fig. 13). Thus, Tanaka suggest using a simplified CTS-to-self frame data exchange scheme, instead of a RTS-CTS-DATA exchange.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to specify the use of a CTS-to-self frame, since this is suggested by Tanaka.



Claim(s) 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US 10,917,913, hereinafter “Cariou”) in view of Damnjonovic et al. (US 2017/0111931, hereinafter “Damnjanovic”), Fang et al. (US 2015/0282043, hereinafter “ Fang”), and Gast (NPL, “802.11 Wireless Networks” – O’Reilly) as applied to claims 1 and 11 above, and further in view of Ciochina et al. (US 2020/0099428, hereinafter “Ciochina”).

Regarding claims 7 and 17, Cariou does not expressly disclose the MIMO transmission includes at least one field for use in a beamforming training procedure.
Ciochina discloses a MIMO transmission exchange with RTS and CTS frames, where the initiator station transmits a packet with training fields TRN, and the responder station receives the TRN fields and responds with MIMO feedback, wherein the TRN is used for channel estimation for computing digital beamforming information (Fig. 7, para. 0096, 0097).
Because both Cariou and Ciochina disclose MIMO transmission schemes which use RTS and CTS exchanges, it would have been obvious to one of ordinary skill in the art, to substitute one transmission scheme for the other, for the predictable result of including a training field for use in computing beamforming information.

Regarding claims 8 and 18, Ciochina further discloses STA is configured as an initiating station of the beamforming training procedure (initiator is the same station that transmits the RTS frame, Fig. 7).

Regarding claims 9 and 19, Ciochina further discloses the processor and the transceiver configured to receive, in response to the MIMO transmission, channel feedback associated with the at least one field from a responding STA of the beamforming training procedure (MIMO feedback 704, Fig. 7, para. 0097).

Regarding claims 10 and 20, Ciochina further discloses the at least one flied is a training (TRN) field (TRN units, Fig. 7, para. 0097).

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/28/2022